Case 7:12-cv-06421-KMK Document 264-2 Filed 07/06/21 Page 1of5

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement’), made ay of Novernber 16, 2016, by and
among Stuart Krost, MD an individual residing at bolmy leech FL (inwestor"), V2IP, Inc, a
Delaware Corporation (“Company”).

(*V2IP") and Paul A. Rachmuth, as Escrow Agent (the “Escrow Agent”).

WHEREAS, Investor is desirous of participating in Investment opportunities that the
Company has and will present to the investor, and as such Investor has agreed tw place
investment funds in into an escrow so as to parlivipate in said opportunities (the “Agreement’). It
is agreed that the Investor shall receive 30% of the “net” investment retum for cach opportunity
that the Investor participates in.

When the Company is desirous of utilizing capitat from the eserow account, if will notify
lavestor with a capital request and invester will inform the escrow agent to release ihe
appropriate funds. All requests will be supported by the appropriate deal documentation. Investor
shall receive a weekly reporting of mvestment performance which shall include a “screen shot”
from the Companies trading account. The investor shall receive a monthly profit participation
payment which shall occur on the last Fridgy of cach Month.

WHEREAS, pursuant to the Agreement, Investor shall deposit in the escrow agents
account for V21P the initial sum of $100,000, (the “Investment’), which shall be held in escrow
unl ali conditions precedent in the Agreement are satisfied or waived by the party to whom the
benefit of such condition precedent nis: and

WHEREAS, notwithstanding that Paul A. Rachmuth acts as counsel to V2IP in this and
other transactions, the parties wish him to act as Eserow Agent with respect to the Investment to
be held pursuant to the Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the parties hereto agree
as follows:

t. Escrow of Investment. Simultaneously herewith, Investor. shall deposit the
Investment with the Escrow Agent. .

2. Dishurcement of Capital.

{a} Upon joint writien demand executed by bath Investor and WIP, Escrow
Agent shall disburse the Consideration to the person ar entity so designated.

(b) Upon written demand by only one party, served on the Escrow Agent and
the other party, Escrow Agent shall hold the Consideration for 10 business days (the
“Holding Period”). If during the Holding Period, the non-demanding party commences

SEC-RachmuthP-E-0005030
Case 7:12-cv-06421-KMK Document 264-2 Filed 07/06/21 Page 2 of 5

an action or otherwise seeks a determination af the disposition of the Consideration in a
court having jurisdiction over the Agreement, Escrow Agent shall either retain the
Consideration or deposit the Consideration with the Court. Hino such action is
commenced, Escrow Agent shall follow the instruction in the written demand.

2. Escrow Agent Paul Rachmuth hereby accepts its designation as Escrow Agent
hereunder and agrees to hold and disburse the Investment as herein provided. Escrow
Agent shall not be liable for any acts taken in good faith, shall only be liable for its
willful default or gross negligence, and may, in its sole discretion, rely upon the written

 Rolicé, communications, orders or instructions given by the parties herete. Escrow
Agent's responsibility with respect to the Investment shall be to use its reasonable and
chligent efforts to hold and to disburse the same in accordance with this Agreement. In
the event of a dispute safficient in the discretion of Escrow Agent io justify its doing so,
Escruw Agent shall be entitled to tender the Investment into the court having jurisdiction
ever the Agreement, and thereupon to be discharged from all further duties ander this
Agreement. The Investor and V2IP hereby agree to indemnify and hold harmicas Escrow
Agent against any and all losses. claims, damages, liabilities and expenses, including,
without limitation, reasonable costs of investigation and counsel fees and disbursements
which may be imposed upon Escrow Agent or incurred by him in connection with its
acceptance of this appointment as Escrow Agent hereunder or the performance of its
duties hercunder including, without limitation, any litigation arising from this Agreement
or involving the subject matter hereof; provided. however, that if Escrow Agent shall be
found guilty of willful default or gross negligence under this Agreement, then, in. such
event, Escrow Agent shall bear alt such losses, claims, damages and expenses. Escrow
Agent shall be discharged from all further duties under this Agreement upon thre:
disbursement of the Collateral as provided herein.

4. Notices. AU notices required or permitted hereunder shall be in writing and shall
be deemed effectively given: (4) upon personal delivery to the party to be notified, (b)
when sent by conftomed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day. or (c) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with written
venfication of receipt. All comraunications shall be sent to the addresses set forth in the
signature blocks below.

5. Miscellancous. This Agreement shall be binding upon and shell inure to the
bencfit of the parties hereto, and subject te the terms hereof, their respective successors,
successors-in-title, legal representatives, heirs and assigns. All titles or captions of the
paragraphs set forth in this Agreement are inserted only as a matter of convenience and
for reference and in no way define, limit, extend or deseribe the scope of this Agreement
or the intent of any provision hereof, This Agreement may not be assigned by any party
hereto without the prior written consent of the other parties hereto. In the event of any
litigation, dispute, of controversy between the parties under this Agreement, cach party

wa

SEC-RachmuthP-E-0005031
Case 7:12-cv-06421-KMK Document 264-2 Filed 07/06/21 Page 3 of 5

hereby agrees thal the prevailing party shall have the night 1o collect and shall be awarded
{ij its coasonable attorneys’ fees, costs, and expenses incurred in connection with any
such tigation, dispute, or controversy and (ii} mitorest, at the rate of 10% per annum, on
any ameunis not paid when dad, from the other party. Tite is of the essence of cach and
every provision of this Agreement This Agreement is made and shall be performable in
New York, New York, and shall be construed in accordance with the laws of the State af
New York.
6. Counterparts. This Agreement may be executed in as many counterparts as may
be convenient or required and may be delivered by facsimile or electronic mail. All
counterparts shall collectively constitute a single instrument.

SEC-RachmuthP-E-0005032
Case 7:12-cv-06421-KMK Document 264-2 Filed 07/06/21 Page 4of 5

iN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

[INVESTOR NAME}:

By:

 

V

Stuart Krust, M

  

ay bet fC LPL

Address:
Telephone:
Faesmnile:

Emiaal:
VIP Inc.

By:

 

Dawn Bronson
CLO
1275 Fuirhilis Dr.
Ossining, NY 10562
Telephone:
Facsimile:

Email:

SEC-RachmuthP-E-0005033
Case 7:12-cv-06421-KMK Document 264-2

Liscrow Agent

 

Paul A. Rachmuth

265 Sunrise Highway, Ste. 62
Rockville Centre, NY 11570
Telephone: (516) 330-0170
Facsimile: (516) 543-0516

paulaiparesg.com

10

Filed 07/06/21 Page 5of5

SEC-RachmuthP-E-0005034
